 KROGER CO.363The Kroger Co., Houston DivisionandAmalgamatedMeat Cutters&ButcherWorkmen of NorthAmerica,AFL-CIO District LocalUnion 408.Case 23-CA-4570June 12, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn January 23, 1974, Administrative Law JudgeJohn F. Corbley issued the attached Decision in thisproceeding. Thereafter, the General Counsel, Amal-gamated Meat Cutters & Butcher Workmen of NorthAmerica,AFL-CIO, District Local Union 408,hereafter referred to as Meat Cutters, and RetailClerks International Association, AFL-CIO, LocalNo. 455,1 hereafter referred to as Retail Clerks, filedexceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedbelow.We agree with the Administrative Law Judge'sconclusion that Respondent did not violate Section8(a)(5)by refusing to recognize Meat Cutters asrepresentative of the disputed department employees.The Administrative Law Judge also concluded thatRespondent violated Section 8(a)(2) by recognizingRetail Clerks as representative of those employees, aconclusion to which Retail Clerks excepted. We findmerit in Retail Clerks exception as to all the disputeddepartment employees but those in stores 22 and 71.As regards stores 22 and 71, the record establishesthat when Respondent recognized Meat Cutters asrepresentative of the disputed department employeesat those stores, and when it subsequently revokedthat recognition and extended it to Retail Clerks, amajority of the employees at each location had notdesignated either union as their representative. Since,as the Administrative Law Judge correctly found, thedisputed departments in none of the stores named inthe complaint accreted to either the Meat Cutters orRetailClerks unit, Respondent was warranted inrevoking recognition ofMeat Cutters.2 Likewise,Respondent was not warranted in granting recogni-tion to Retail Clerks when it was a minority unioneven if it subsequently obtained majority status.3Since it did grant recognition to Retail Clerks atstores 22 and 71 when Retail Clerks did not possessmajority status, Respondent violated Section 8(a)(2)with respect to the disputed department employees inthose stores.As regards the remaining stores named in thecomplaint, the General Counsel's position simplywas that Respondent violated Section 8(a)(2) byrecognizingRetailClerks as representative of thedisputeddepartment employees in those storesbecause those departments were accretions to theMeat Cutters unit. As noted above, the Administra-tiveLaw Judge properly rejected the GeneralCounsel'spositionon the accretion issue. TheGeneral Counsel never attempted to establish thatRespondent had otherwise unlawfully assisted RetailClerks in obtaining representative status with respectto the disputed department employees in thosestores.On the contrary, the General Counsel togeth-er with the other parties, stipulated that except as tostores 22 and 71, Retail Clerks obtained "valid andauthentic" authorization cards from a majority of thedisputed department employees on or about the timethose departments opened. The necessary implica-tion of the stipulation was that the cards had beenobtained prior to recognition, which was extendedwhen the departments opened, since otherwise thecards would have been invalid.The Administrative Law Judge found, contrary tothe stipulation of the parties which he accepted at thehearing, that the cards were invalid because he feltthey were obtained after recognition, that the RetailClerks therefore must have been a minority unionwhen Respondent recognized it as representative ofthe disputed department employees in question, andthatconsequentlyRespondent violated Section8(a)(2) by granting such recognition. The Adminis-trativeLaw Judge rejected the parties' stipulationafter the trial was over essentially based on hisspeculation that the cards could not have beenobtained until the departments had been opened andrecognition had already been granted. The recorddoes not support that view. While we can conceivehow Retail Clerks could have obtained valid andauthentic cards from a majority of the employees,4we need not engage in such speculation where all theRetailClerkswas permitted to intervene at the hearingdisputed departmentsother thanthose in stores22 and 71 might have2 InternationalLadies' GarmentWorkers' Union, AFL-CIO v N L.R.B,signed authorizationsafter being notifiedof Respondent's intent to hire366 U S. 731 (1961)them or transfer them to the department but before the departments3 Idactually opened4 It is quitepossible that, as Retail Clerkssuggests,employees in the211NLRB No. 44 364DECISIONSOF NATIONALLABOR RELATIONS BOARDparties have stipulated to that fact. Suffice it to saythat while the Administrative Law Judge's concernmight have led him to reject the proposed stipulationwhen it was offered at the hearing,it ishardly a basisfor rejecting the stipulation after the parties hereacted in reliance on its acceptance, have foregonetheir right to offer evidence on the subject, and theAdministrative Law Judge has closed the hearing.Moreover, it is generally accepted that a stipulationisconclusive on the party making it and prohibitsany further dispute of the stipulated fact by thatpartyoruseofany evidence to disprove orcontradict it.5For these reasons, it would befundamentally unfair for the Board to base an unfairlabor practice finding on facts contrary to those towhich the General Counsel and the other partieshave stipulated, in the absence of compelling reasonsfor doing so. We perceive no basis for rejecting theparties' stipulation here.We therefore shall disnussthe complaint allegations of 8(a)(2) violations as toalldisputed departments but those in stores 22 and71.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,The Kroger Co., Houston Division, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1.Delete from paragraphs 1(b) and (c), and 2(b)and (c), store numbers 106, 36, 107, 84, 950, 984, 986,and 988.2.Substitute the attached notice for the Adminis-trative Law Judge's notice.S9 Wigmore,Evidence§ 2590 (3d ed 1940)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to giveevidence it has been decided that we, The KrogerCo.,Houston Division, have violated the NationalLabor Relations Act and we have been ordered topost this notice.The National Labor Relations Act gives you, asemployees, certain rights including the right to self-organization, to form, join, or help unions and tobargain collectively through a representative of yourown choosing.Accordingly,we give you these assurances:WE WILL NOTcontribute support to RetailClerksInternationalAssociation,AFL-CIO,Local No. 455, or to any other labororganizationof our employees.WE WILL NOTrecognize Retail Clerks Interna-tionalAssociation,AFL-CIO, Local No. 455, asthe exclusive bargaining representative of ouremployees in those departments known as prepar-ed foods departments at our stores 22 and 71unless and until the said labor organization shallhave demonstrated its exclusive majority statuspursuant to a Board-conducted election amongthe employees of said departments.WE WILL NOTgiveeffect to the presentcollective-bargaining agreement effective Septem-ber 9,1971, to September7,1974,or anyextension,renewal,or modification thereof, be-tween Retail Clerks International Association,AFL-CIO, Local No.455, and ourselves,insofaras such agreement or any extension,renewal, ormodification thereofmight be applied to ouremployees in the above-named prepared foodsdepartments:provided,however,that nothing inthe Board'sDecision and Order requires us to-vary or abandonthose wage,hour,seniority, orother substantive features of our relations withour employees in said prepared foods depart-ments established in performance of any suchagreement,or to prejudice the assertion by suchemployees of any rightsthey havethereunder.WE WILL NOTin any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of the rights guaranteed in Section7 of the Act.THE KROGER CO.,HOUSTON DIVISION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Dallas-Brazos Building, 1125 BrazosStreet,Houston,Texas77002,Telephone713-226-4296. KROGER CO.365DECISIONSTATEMENT OF THE CASEJOHN F. CORBLEY, Administrative Law Judge: A hearingwas held in this case on March 29 and 30, July 31 throughAugust 3, September 24 through 28, and October 1 through3, 1973, at Houston, Texas, pursuant to a charge filed byAmalgamated Meat Cutters & Butcher Workmen of NorthAmerica, AFL-CIO, District Local Union 408 (hereinaftersometimesreferred to as the Meat Cutters) on November2, 1972, which was duly served the following day and on anamended charge filed by the Meat Cutters on November 8,1972,whichwas duly served upon Respondent onNovember 9, 1972, and pursuant to a complaint and noticeof hearing issued by the Acting Regional Director forRegion23 of the National Labor Relations Board, whichwas likewise duly served. The complaint, as amended atthe hearing, alleges primarily that Respondent violatedSection 8(a)(1), (2), and (5) of the Act by applying the wageprovision of its collective-bargaining agreement with theRetail Clerks International Association, AFL-CIO, LocalNo. 455 (which intervened at the hearing and is hereinaftersometimesreferred to as the Retail Clerks) to Respondent'sdelicatessenemployees at a number of Respondent's storesin itsHouston Division rather than applying the provisionsof the collective-bargaining agreement between the Res-pondent and the Meat Cutters to these delicatessenemployees, whereas, the complaint avers, the Meat Cuttershas been, and is, the exclusive representative of all thesedelicatessenemployees by virtue of Section 9(a) of the Act.For a proper understanding of the case and of myfindings and conclusions,infra,threematters should beunderstood at the outset. First, the term "delicatessen," asallegedin the complaint, refers to certain disputeddepartmentsofRespondentwhichRespondent nowdenominates as "prepared foods departments" and "snackbars." Indeedan issue inthe case is whether thesedepartments placed in issue by the complaint are delicates-sens atall.'Secondly, the positions of the parties are asfollows.The General Counsel and the Charging Party(Meat Cutters) urge that the disputed departments are anaccretion to the multistore unit of Respondent's meatdepartment employees represented by the Meat Cutters.The Respondent and the Intervenor (Retail Clerks), on theother hand, contend that these disputed departments arean accretion to the multistore unit of Respondent's groceryand nonfood employees represented by the Retail Clerks.If, in fact, the disputed departments have become a part oftheMeat Cutters unit, but the Retail Clerks' contract hasbeen applied to these employees, the alleged violations ofSection8(a)(1),(2),and (5) of the Act have beenestablished,aswillbe discussed.Conversely, if theemployees in the disputed departments have accreted tothe Retail Clerks unit, then the Retail Clerks' contract hasbeen properly applied to them and the foregoing unfairIAt some of its stores Respondent operates departments similar to thoseindispute and calls them "delicatessens" The latter "delicatessens" wereopened by Respondent earlier than the so-called "snack bars" and"prepared foods departments" "Delicatessens"are not placed in issue bythe complaint.My useof the expressions"delicatessen," "prepared foodsdepartment" or "snack bar" hereinafter is for the purpose of identificationlabor practice allegations fall. Finally, no party takes theposition that this matter should be deferred to arbitration2under the provisions of the Respondent's contract with theRetailClerks or under the provisions of Respondent'scontract with the Meat Cutters. An arbitration under theprovisions of either union's agreement would not bebinding upon the other union.For reasons which will appear hereinafter I find andconclude that the disputed departments have not accretedto either the Meat Cutters unit or the Retail Clerks unit,hence no violation of Section 8(a)(5) has occurred asalleged.However, I further find that Respondent appliedthe Retail Clerks' contract to the employees in the disputeddepartments even though said departments were notincluded in the Retail Clerks unit and the Retail Clerkswere not yet the exclusive representative of such employ-ees. In these circumstances I further find thatby applyingthe Retail Clerks' contract to such employees the Respon-dent has violated, and is violating, Section 8(a)(2) and (1)of the Act.At thehearing all parties(including the RetailClerks,which, as noted, intervened) were represented by counsel.All parties were given full opportunity to examine andcross-examine witnesses,to introduce evidence,and to filebriefs.All parties waived oral argument at the conclusionof the hearing.Briefshave subsequently been filed by theGeneral Counsel, the Charging Party, Respondent, and theIntervenor and have been considered.Upon the entire record3 in the case including the briefsand from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTThe Respondent is, and has been at all times materialherein, a corporation duly organized under the laws of theState of Ohio. At all times material herein, Respondent hasmaintained its principal office and place of business inCincinnati,Ohio, and operates a chain of retail grocerystores in various States including the State of Texas. Retailstores 22, 36, 71, 84, 106, 107, 950, 984, 986, and 988, all inRespondent'sHoustonDivision are the only facilitiesinvolved in this proceeding.During the 12 months preceding the issuance of thecomplaint, a representative period, Respondent in thecourse and conduct of its business operations in the Stateof Texas sold and distributed products and merchandise,the gross value of which exceeded $500,000. During thesame period Respondent purchased products and mer-chandise of a value in excess of $50,000 from supplierslocated outside of the State of Texas, which products andmerchandise were delivered to its retail store facilitieswithin the State of Texas.The complaint alleges, the answer admits, and I find thatonly consistent with Respondent's denominations of these departments Theuse, in and of itself, of any such expression,infra,is therefore not to beconsidered a finding as to the nature of the department mentioned2Pursuant to the Board's policy as announcedinCollyer Insulated Wire,192 NLRB 8373Errors in the record are hereby noted and corrected 366DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent is now,and has been at all times materialherein,an employer engaged in commercewithin themeaning of Section 2(6) and(7) of the Act.U. THE LABORORGANIZATION INVOLVEDThe complaintalleges, the answer admits and I find thatAmalgamated Meat Cutters & Butcher Workmen of NorthAmerica, AFL-CIO, District Local Union 408 is, and hasbeen at all material times herein, a labor organizationwithin themeaning ofSection 2(5) of the Act and thatRetail Clerks International Association, AFL-CIO, LocalNo. 455 is, and has been at all material times herein, alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Background and Sequenceof Events1.The name of the Respondent;its corporatetransitionThe Houston Division of the Kroger Company waspreceded in the Houston, Texas, area by a retail food chainknown as Henke and Pillot, Inc. Henke and Pillot was inoperation in Houston in the middle of World War II whenitpurchased the ABC stores.4 Sometime after July 6, 1956,but before September 15, 1956, Henke and Pillot, Inc., wasdissolved and its operations were continued as the Henkeand Pillot Division of the Kroger Co .5 Sometime between1960 and 1963 the name Henke and Pillot Division of theKroger Co., was changed to the Houston Division of theKroger Co., and Respondent has continued under thelatter style to the present.62.Early bargaining history of the Meat Cutters;changing nature of earlier delicatessen operationsTheMeat Cutters represented the meat departmentemployees of Henke and Pillot, Inc., at least as early as1948. Prior to 1948 there were at least two free-standingservicedelicatessens selling lunchmeats and cheeses,which delicatessens were operated separate and apart fromthe meat department. Delicatessen operations at smallerstores were handled as a part of the meat department andwere operated by meat department employees. Beginningabout 1949 all meat department and delicatessen opera-tionswere changed from service to self-service activities.4Mr. Brewer,Respondent'smerchandising representative in charge ofdelicatessens,prepared foods, snackbars and Village Bakeries,who will bementioned later in this decision, credibly sotestified.s 1 make this finding based on the addendum of Joint Exhibit 8 (theMeat Cutters1955-58contract)and JointExhibit 1(b) (the Stipulation forCertificationUpon ConsentElection in Case39-RC-1075).6Thisfinding is basedon Joint Exhibits 3and 4 and upon the stipulationappearing at 1194 and 1195of the transcript.rThese findings in respect to the handling of delicatessenproducts fromabout 1948 until the late 1950's are based on thecredible testimony ofBrewer in this regard.sCounsel for the Respondent so conceded at the hearing in his openingstatement in which RetailClerks joined. This concessionis consistent withthe findings in the decision and opinionby Arbitrator Raymond L.Brittonon April 6, 1971, an opinion aboutwhich more will besaidhereinafter. I donot credit the answerof Lucille Knox,a witnessfor the Retail Clerks, inThe delicatessen items were sold at self-service delicates-sens until the late 1950's-that is, until several years afterRespondent's takeover of Henke and Pillot-when self-service delicatessens were phased out and the lunch meatand weiner items were transferred to the meat departmentand the cheese items to the grocery department.?TheMeat Cutters represented the employees whostocked the self-service delicatessencasesfrom the late1940's until the late 1950's.8 The Meat Cutters continued torepresent Respondent's meat department employees fromthe time the lunch meats were turned over to the meatdepartment in the late 1950's until the present time.3.N.L.R.B. certification of the Retail Clerks torepresent Respondent's grocery employees;operations included within the collective-bargainingunit at that time and for some years thereafterIn October 1956, Retail Clerks International Association,AFL-CIO, was certified by the Board to represent a unitwhich included:All employees employed in the stores of Henke &Pillot,Inc.,division of the Kroger Co., presentlyoperated in Texas.and excluded:... persons employed in meat departments, man-agement trainees, guards,watchmen, professionalemployees, store managers, co-managers, all depart-ment heads, including grocery department heads,produce department heads, hardware and drug depart-ment heads, dry goods department heads, lunch andsoda department heads, head cashiers and all supervi-sors asdefined in the Act; further excluding all part-time employees who appear on the eligibility payrollwho have not worked the week of the eligibility payrollnor any part of the three preceding payroll weeks .9Following this certification, Retail Clerks InternationalAssociation, Local Union No. 455, has had collective-bargaining agreements with the Henke and Pillot Divisionof the Kroger Co., or with the Houston Division of theKroger Co. (as the former eventually became known) untilthe present time.Included within this collective-bargaining unit of Res-pondent's employees at the time of the certification andthereafterwere lunch and soda departments, cafeterias,and in-store service bakery departments.10Lunch and soda departments operated with counters andstools and were equipped with steamtables, griddles, hotresponse to a leading question from Intervenor'scounsel, that thedelicatessen operated on a service basis at that time-an answerwhich iscontraryto the weight of evidenceand the testimony of Brewer. Knoxfurthertestified,and Icredit her, thata delicatessenclerk in her store at thattime was then representedby the Meat Cutters.9Thesefindingsare basedon the certificationand an excerpt from thestipulationfor certificationin Case 39-RC-1075. Department heads havesubsequentlybeen included in the unitby agreement of the Respondent andthe Retail Clerks.10These findings are based on thecredible testimony of Lucille Knox, asessentiallycorroborated by Bun. Knox,a Respondentemployee, previouslymentioned herein and Burr, the food manager of a Respondentstore, werewitnessesfor the Intervenor.These findingsare basedalso onthe credibletestimonyin this regard of Bedell,Respondent's vice presidentof laborrelations. KROGER COplates, ovens, stoves, and dishwashing equipment. Otherequipment included malt machines, cash registers, refriger-ated cases, soft drink dispensers, sinks, cutting boards withknives and cleavers, and coffee machines. Some also haddoughnut machines and barbecue machines. The lunchand soda departments served soft drinks, ice cream, malts,cooked steak, chicken, ribs, meat loaf, hot vegetables, pies,salads, and sandwiches. Food was also prepared to betaken out.Cafeterias were operated in much the same fashion withthe same equipment and serving essentially the same typefoods.The cafeterias offered a greater variety of items,however, and customers served themselves by carryingtheir trays along a line and then seating themselves attables.The service bakeries offered cakes, pies, doughnuts, andcookies.These were operated at locations in the storesseparate from the cafeterias and lunch and soda depart-ments. i iSometime in the period 1959-61 service bakeries, lunchand soda departments, and cafeterias were entirely phasedout of Respondent's operations.124.Later bargaining history; renewed claims of theMeat Cutters for delicatessen employeesIn the fall of 1968 prior to the expiration of the MeatCutters 1965 to 1968 contract with Respondent, represent-atives of the Respondent met with representatives of theMeat Cutters to negotiate a new agreement. Meat Cutterspresented to the Respondent at this time a proposal toinclude delicatessen operations within the unit for whichMeat Cutters was recognized and the Respondent count-eredwith its own proposal on the same subject. Aprovision was in fact agreed to and included within theMeat Cutters subsequent 1968-70 agreement with Respon-dent. In pertinent part that contract states as follows:Article I Recognition and JurisdictionA.TheEmployer recognizes Meat CuttersLocal No.408 as the exclusive and collective bargaining agent forallemployees in the meat department in all ofEmployer's retail stores located in the state of Texasoperatedby theHouston Division of theKroger Co.C.For the purpose of this contract the meat departmentincludesallemployeeswho are engaged in thehandling, processing and offering for sale of fresh andfrozenmeats, poultry, fish, rabbits, sausage, smokedmeats and meat products, which has customarily beenperformed by bargaining unit employees in the storeshall continue [sic] to be within the work and collectivebargaining jurisdiction of the Union, regardless of theplace of performance, (1) to the extent that such workcontinues to be performed by the Employer, (2) to theextent such work is performed by the Employer withintheUnion's geographical area of representation as set11These findings are based on the credible testimony in this regard ofKnox and Burr12This finding is based on the full and credible testimony of Brewer The367forth above, and (3) to the extent such work is notcurrently representated by another umon. Specifically,although only the Employer's store meat departmentsin the aforementioned geographical area are covered bythisAgreement, the Employer recognizes that theUnion has work and collective bargaining jurisdictionover the Employer's store delicatessen operations,meatwarehouses, and central cutting plants, when any suchoperations are located within the Union's aforemen-tioned geographical area and are not currently repre-sented by another Union ....... [ Emphasis added.]At the time this contract was negotiated in the fall of1968 the Respondent did not operate any delicatessendepartments in its Houston Division here involved.By its terms the 1968 contract expired November 1, 1970,and was succeeded by another agreement which by itsterms was effective from November 1, 1970, until April 15,1973. The 1970-73 agreement and the subsequent 1973-75agreement have repeated the "Recognition and Jurisdic-tion" provisions of the 1968-70 agreement set forth,supra.5.Respondent's resumption of delicatessenoperations; the arbitration; recent bargaininghistory in so-called delicatessensOn September 13, 1970, Respondent opened a delicates-sen department at its store 15. Also at sometime on orabout the month of September 1970 Respondent opened adelicatessen department at store 23. The instant depart-ments at both of these stores which are in Houston werethen, and now continue to be, denominated by Respondentas delicatessens.Shortly prior to the commencement of these operations,that is, in August 1970, Arthur Johnson, then Respondent'sdirector of personnel, telephoned Dale Hoagland, presi-dent of the Meat Cutters, to ask that Meat Cutters supplyhim with some applicants for the expected delicatessenpositions.Hoagland did this, as requested, and theemployees were hired under Meat Cutters contract payrates.Meat Cutters then "signed up" these employees andrepresented them under the Meat Cutters' contract.In October 1970, Johnson again telephoned Hoaglandand advised Hoagland that the Retail Clerks were claimingjurisdiction over these two delicatessens and that theRespondent had decided to adopt a "hands off" attitudeuntil the union representation question was "worked out"between the Meat Cutters and the Retail Clerks. Recogni-tion of the Meat Cutters in the delicatessens was thereaftersuspended by Respondent and delicatessen employeesreported to Hoagland that later new hires into the twodepartments were taken on at Retail Clerks' rates.In early January 1971 Respondent, Meat Cutters, andthe Retail Clerks agreed to submit the question concerningthe representation of the employees in the delicatessendepartments in stores 15 and 23 to a neutral arbitrator andto be bound by that arbitrator's decision. The questionpresented was framed as follows:The issue to be decided by the arbitrator is whetherthe employees in question are to be covered by thelast collective-bargaining agreement in this period, which reflects a salaryrate for cooks and lunch and soda clerks, is the 1960-63 contract betweenRespondent and the Retail Clerks. 368DECISIONSOF NATIONAL LABOR RELATIONS BOARDEmployer's contract with the Clerks, or its contractwith the Meat Cutters. 13The arbitratorselectedwas RaymondL.Britton.Ahearing was held onJanuary 22, 1971, but only the twounions participated.In his decision issued onMarch 6,1971, Mr.Britton made the following:AWARDFor the reasons given, the assignment of thebargaining rights for that group of employees compos-ing the Employer delicatessen operations should bemade to the Meat Cutters union.Inmaking this award the arbitrator stated that hedeemed controlling the express language of the MeatCutters agreement with Respondent relative to delicatessenoperations, i.e., article I, section C which stated ". . . theEmployer recognizes that the Union has work andcollective bargaining jurisdiction over the Employer's storedelicatessen operations . . ." The arbitrator also noted thatat the time the Retail Clerks were certified by the NLRB in1956 the Employer was conducting delicatessen operationswhich were included in its meat department, and that thesedelicatessen operations were "staffed by Meat Cutters" 14and continued under the auspices of the meat departmentfor 2 years after the certification of the Retail Clerks, thatisuntil such delicatessen operations were phased out.15Following the award in its favor, Meat Cutters has beenrecognizedas the representative of the delicatessenemployees at stores 15 and 23 and also of employees of thedelicatessensat stores 12, 27, 28, 60, and 95, which wereopened thereafter.16Meat Cutters continued to be recog-nized as the bargaining representative of the employees ofall seven of these delicatessens at the time of the hearing.NotwithstandingMeat Cutters' recognition as therepresentative of the delicatessen employees at stores 15and 23 on the basis of the arbitrator's award and MeatCutters' subsequent recognition at the other five stores,Respondent's counsel took the position at the hearing thatthe arbitrator's award was "unfortunate" and that therecognition of Meat Cutters as the representative of thedelicatessen employees of these stores, even though bycontract or agreement, was "just an unfortunate circum-stance." Indeed counsel for Respondent urged that the unitplacement of the employees of these delicatessens was stillin issue andthat this was one of the questions to bedecided in this proceeding.Ray B. Wooster, executive officer of the Retail Clerks,also stated at the hearing that he did not agree with thearbitrator's award and had consulted with his attorney13These findings are made on the basis of the credible testimony ofHoagland in this regard and on the arbitration agreement.14Apparently referring to the work of stocking and rotating products inthe self-service delicatessen cases in operation at that time.15 In finding for the Meat Cutters arbitrator Britton noted the RetailClerks' argument that the delicatessens were like the Kroger lunch and sodadepartments previously represented by the Retail Clerks and also the RetailClerks' claim that snack bar operations in the local area came within itswork jurisdiction.16The opening dates of the delicatessen departments at these stores areas follows: Store 12 on May 24, 1971; store 60 on July 17, 1971; store 27 onAugust 23, 1971;store 95 on January 10, 1972; and store 28 on September15, 1971.unsuccessfully in an effort to get around it. Wooster alsocomplained to Respondent's personneldirector,Washtock,each time after the arbitration, when a delicatessen wasopened and placed under the Meat Cutters' collective-bargaining agreement.Wooster raised these same com-plaintsduring the course of bargaining negotiationsbetween Respondent and Retail Clerks with respect to anew contract in the fall of 1971. At no time, however, as headmitted at the hearing, did Wooster demand that theRespondent recognize Retail Clerks as the representativeof these delicatessen employees.Further, the Retail Clerks' contract with Respondent,which was in effect from February 2, 1969, to September 8,1971,did not state that the Retail Clerks representdelicatessen employees nor did that agreement contain awage rate for delicatessen employees although it didcontain specific rates for the various classificationsencompassed by the Retail Clerks unit.6.The opening of the disputed departments atRespondent's stores 22 and 71; Respondent'srecognition of the Retail Clerks as therepresentative of these employees after firstrecognizing theMeat Cutters; the filing of unfairlabor practice charges by the Meat CuttersOn April 4, 1972, Respondent opened what is nowknown as a prepared foods department at store 22 and onApril 17, 1972, it opened what is presently denominated aprepared foods department at store 71. In his openingstatement in which Retail Clerks essentially joined, counselforRespondent conceded and I find that the instantdepartments, upon their opening, were included within thecoverage of the Meat Cutters' contract.Itwas the opening of these departments at these twostores and the initial placement of their employees undertheMeat Cutters' contract which gave rise to the presentcontroversy.The disputed department at store 22 had a complementof 4 full-time and 2 part-time employees at that time. Oneof the original employees hired was Yvonne Pipkin, nowthe head clerk of this department. Pipkin was told at thetime she was hired (on March 27, 1972, prior to theopening of the department) that the department would beunder the Meat Cutters' contract and she was hired at$3.61 per hour. She was also given a meat departmentbooklet to take home and study. Pipkin applied formembership in the Meat Cutters and signed a checkoffauthorization on or about April 1, 1972.17When this department opened at store 22, there was asign on the outside wall of the store with the word17 I make this finding on the basisof G. C. Exh. 7, a computer printoutfrom the Respondent's payroll system wherein Respondent sets out,interalia, the record of those employees who have authorized checkoff of dues totheMeat Cutters.I further find that Pipkin executed another membershipcard and checkoff authorization consistent with the date of her card andauthorization received in evidence, her credible testimony that she executedone at about that time and the credible testimony of Hoagland that he hason occasion signed up employees as many astwo orthree times.Based onthis same record and Hoagland's credible testimony including his credibleexplanation of any discrepancies between the computer record andauthorization cards received in evidence(here the relevant ones are that ofWood and,as noted,Pipkin's),I further find that,of the six full- and part-time employees in this department at store 22 at that time, five had signed KROGER CO."delicatessen" printed on it and another sign with the samedesignation over the department inside the store. Itemssold in the department were labeled "delicatessen" and theoriginal department leader, Marie Robb, was known as the"deli head clerk."About the second week of May 1972, Mane Robb,Pipkin and another delicatessen employee at the store metwith Store Manager Watson, District Manager Forsythe,AssistantDistrictManagerRobertson, and possiblyanother individual.Forsythe told the employees thathenceforth they would be known as a "snack bar," thattheirsalarieswould be cut (Pipkin's from $3.61 to $2.82 perhour), and that they would be represented by the RetailClerks.The same evening representatives of the RetailClerks began soliciting employees to sign authorizationcards for that union and Pipkin signed a card for the RetailClerks the following day.isEmployees of the instant department at store 22continued to receivesalariesunder the Meat Cutters'contract for about a week but subsequently their rates andother benefits were based on the Retail Clerks' contract.The "delicatessen"signswere thereafter removed frominsideand outside the store and a "snack bar" sign hasbeen placed outside. "Prepared Foods" labels are now usedon the products instead of "delicatessen" labels. There wasno change in the operations of the department except thata meatslicing machine was installed.19In store 71, where the disputed department also openedinApril 1972, the story unfolded in much the samemanner.SybilBlalockwas hired into the disputeddepartment on April 17, 1972, by store manager Buckleywho told her that she would be "under the meat union."Thereafter she executed a union membership applicationand checkoff authorization for the Meat Cutters at therequestof Dale Hoagland, Meat Cutters' president. Store71 at this time had a "delicatessen"signon the outsidestore wall and the department used "delicatessen" labels.There were three full-time and two part-time employees instore 71 at this time.20membership cards and checkoff authorizations for the Meat Cutters prior toMay 1, 1972 See those employees whose names are preceded by a star orasteriskon G. C Exh 718 1 find, based on the authorization cards of Pipkin and Watson, thatthey joined the Retail Clerks on May 10, 197219These findings as to the change in representation of these employeesat store 22 are based upon the credible testimony of Pipkin in this regard, assubstantially corroborated by the testimony of Holland and the concessionin this same regard in the opening statement of counsel for Respondent,previously mentioned, which opening statement was essentially joined in bycounsel for the Retail Clerks Forsythe, Robinson, and Watson did nottestify20 1 so find on the basis of the credible testimony of Blalock in thisregard, rejecting the stipulation on p. 2637 of the record, which, contrary toBlalock's testimony, was to the effect that six employees were employed inthe disputed department before May 15, 1972 Holland, one of the sixemployees named in this stipulation, was, according to Holland's credibletestimony in this regard, not transferred to store 71 until June 1972 I furtherfind on the basis of the aforementioned computer record and the credibletestimony of Hoagland that at least three of these employees, Blalock,Huery, and Harris had signed membership cards and checkoff authoriza-tions for the Meat Cutters before May 2, 1972 Any discrepancies in datesbetween the Meat Cutters' cards of Blalock and Huery received in evidenceand the computer printout are explained, I find, by Hoagland's crediblystatement that some employees executed cards two or three times Hamsoriginally signed her card for the Meat Cutters at an earlier date when shewas employedas a delicatessenemployee at store 23369About 3 weeks later, or in early May 1972, Blalock andthen delicatessen department head, Mary Jane Martz, metwith StoreManager Buckley, another gentleman fromRespondent's personnel office and a third individualnamed Johnson. These gentlemen told the employees thatthe department had been set up wrong and that instead ofbeing under the Meat Cutters union, the employees wouldin the future be under the Retail Clerks. The employeeswere also told that henceforth the department would beknown as a "prepared foods department."Subsequently the "delicatessen" sign was removed fromthe outside of the store, "prepared foods" labels weresubstituted for the "delicatessen" labels previously in use,and Blalock's salary dropped about $1 per hour. Repre-sentatives of the Retail Clerks came around and persuadedsome of the department employees to sign up for thatunion. The duties of the employees in the department didnot change after the department name was changed. Theemployees of the disputed department were, however,thereafter placed under the Retail Clerks' contract.21On or about May 8 or 9, 1972, Meat Cutters' PresidentHoagland received telephone calls from employees in thedisputeddepartments at stores 22 and 71 and wasinformed by them that they had heard they would nolonger be in the meat union but were rather going to berepresented by the Retail Clerks. Between May 9 and 19,1972,Hoagland telephoned Robert Washtock, personneldirector of Respondent, to inquire about the status of thedisputed departments at stores 22 and 71.Washtocktold Hoagland that the Retail Clerks had objected to meatpersonnel handling bakery products [the disputed depart-ments at both 22 and 71 had bakerycaseswith a line ofbakery products]; that these departments would no longerbe called delicatessens but would be called prepared foodsdepartments and the Retail Clerks would have jurisdictionover these operations. This was the first occasion in whichthe change was announced to the Meat Cutters.22On May 19, 1972, Hoagland filed a grievance withRespondent amended a week later, complaining of the21These findingsas to the changein representation of these employeesat store 71 are based upon the credible testimony of Blalock in this regardand the relatedconcession in the opening statementof counsel forRespondent, previously referredto-a statementinwhich counsel for theRetailClerks essentially joinedBuckley and Johnson did not testifyI further find, specifically, that employee Huery signed an authorizationcard for the Retail Clerks on or before May 10, 1972, and that employeeBowling had previously signed an authorization card as a "lunch" employeeat store 974, where, as will be explained, the Retail Clerks alreadyrepresented snack bar employeesIattach nosignificance to the earliercards of Martz (dated 1969) whowas a grocery clerk or checkerwhen she signedher card nor to that ofHolland who was a clerkat store107 when she signed her card The findingsin this paragraph are based on the authorization cards received in evidencefor these employees22These findings are based on the credible testimony of Hoagland in thisregardWashtock did not testify For his part, Wooster, executive officer oftheRetail Clerks, admitted at the hearing that he spoke to Washtock bytelephone and demanded that Respondent recognize the Retail Clerks asthe representative of the employees in the disputeddepartmentsat stores 22and 71 and that such recognition was subsequently granted Wooster statedthat his demand was based on his position that the bakery operations ofthesedepartments placed the departments within the Retail Clerks'jurisdictionWooster also stated hewas awarethat the employees of thedepartments at both stores were already represented under the MeatCutters' contract when he made hisdemand uponWashtock. 370DECISIONSOF NATIONALLABOR RELATIONS BOARDchangeover. The grievance was subsequently denied byRespondent in a telephone conversation.In June 1972 Hoagland filed a charge with the NationalLabor Relations Board alleging that Respondent's recogni-tion of the Retail Clerks as the representative of theemployees of the disputed departments at stores 22 and 71violated Section 8(a)(1), (2), and (5) of the Act.During the summer of 1972 Hoagland met withWashtock and selected an arbitrator to resolve the issue.Also during this period Hoagland withdrew his unfairlabor practice charge against Respondent pending theoutcome of the expected arbitration. The charge waswithdrawn at the request of the Board.The date set for arbitration was September 25, 1972. Justbefore the arbitration proceeding was to begin, however, aconflict arose in the schedule of counsel for Respondent.The arbitration proceeding did not take place.Also sometimein earlySeptember1972, Hoagland spoketoWashtock and Retail Clerks representative Wooster at ahearing on another matter in Nacogdoches, Texas. Hoag-land made the proposal that the matter be resolved by anelection inwhich the employees would decide on theirrepresentative.Wooster refused.Later efforts by Hoagland to set a mutually agreeabledate for arbitration were unsuccessful. He filed the chargeswhich give rise to the present proceeding in November1972, as previously mentioned.237.The different prior treatment of store 974Store 974is inBaytown and is a part of the Houstondivision.On October 17, 1971, at a time when alldelicatessen-type departments were being included undertheMeat Cutters' contract, as has been shown, a so-calledsnackbar was opened at this store. This snackbar hadpreviously been operated by a licensee of Kroger. Whenthisdepartment was opened as a Kroger operation arepresentative of the Retail Clerks was told by Wooster tosign upthe employees in the department. When Woosterwas informed by the representative that a majority ofdepartment employees had joined the Retail Clerks, he,Wooster, telephoned Washtock, told Washtock that thisdepartment was a "snack bar . . . different from other,23These findings as to events on and subsequenttoMay 19, 1972, arebased on the credible testimony of Hoagland in this regard.24These findings are basedprimarily on the credible testimony ofWooster in this regard.Hoagland,Meat Cutters'president,testified that thefirsttime he learned that the Retail Clerks represented the snackbaremployees at store 974 was at the hearing in the present case.Hoaglandfurther testified,however,and I find, that a MeatCutters'representative,Crowder,made visitsto store 974at various times relevant hereto,becauseMeat Cutters represents meat department employees in that store. Hence,though Hoagland stated he was not aware of the Retail Clerks'organizationof that snackbar,the fact remains that the Retail Clerks obtainedrecognition in that department without protest from the MeatCutters,whose representative also serviced the store.22Thisfinding is based upon admissions in the testimony of storemanagersAdams (# 107), Day (# 106), Sanchez (#84),Dillinger(#984),and Townes(#950) eachof whom,along with all other store managers, Ifind to be a supervisor within the meaningof the Actbasedupon hisundisputedauthorityto hire and discharge employees.It was stipulated thatthe testimony of Store Managers Odegaard(#986),Morrison(#988), andSaleme (#36), none of whom testified,wouldbe the same as that of theaforementioned manager whodid testify.The substanceof thetestimony ofthe five who testified was that the disputed department opened under theRetail Clerks'contractor thatthe departmentemployees werehired andstores," that the Retail Clerks represented these employeesand that they should be put under the Retail Clerks'contract.Washtock agreed24 and the department is nowrepresented by the Retail Clerks. Store 974 doesnothave abakery operation in its "snack bar" department.8.Opening by Respondent of other disputeddepartments at various stores following the eventsabove described at stores 22 and 71; recognitionof the Retail Clerks to represent the employees atthese later opened disputed departmentsIn addition to the departments at stores 22 and 71,disputed departments at eight other stores of Respondenthave been opened subsequent to May 1972 and areinvolved in this proceeding. The disputed departments atthese eight stores are denominated by Respondent as eitherprepared foods departments or snackbars.The so-called prepared foods departments in dispute (inaddition to those at 22 and 71) are located at stores 107, 36,106, and 84. The disputed departments at these stores wereopened on the following dates: Store 107, on July 25, 1972;store 36, on August 15, 1972; store 106, on December 5,1972; and store 84, on December 12, 1972.The so-called snackbars in dispute are located at stores950, 984, 986, and 988. The disputed departments at thesestoreswere opened on the following dates: Store 950, onJuly 25, 1972; store 984, on September 19, 1972; store 986,on November 26, 1972; and store 988, on November 12,1972.The disputed departments located at stores 107, 36, 106,84, 950, 984, 986, and 988 were, I find, immediately placedunder the coverage of the Retail Clerks' contract when thedisputed department at each such store was opened25 andthat Respondent recognized the Retail Clerks in each suchdepartment prior to the time that the union obtained amajority of authorization cards from the employees servingtherein.26 The employees in the disputed department at allthese eightstores aswell as stores 22 and 71 are currentlyrepresentedunder the collective-bargaining agreementbetween the Retail Clerks and Respondent. This contractwhich is effective from September 9, 1971, to September 7,1974, contains rates for "lunch" employees, booth andpaid at Retail Clerks'rates,when the store opened.This testimony isconsistentwith the opening statement of counsel for Respondent whichstatement was essentially joinedin bythe RetailClerksand is consistentwith Respondent's prior determination to place the disputed departments atstores22 and 71 underthe RetailClerks'contract pursuant to the claim bythe RetailClerks that bakeryservice operations within any such departmentplaced the department in the jurisdiction of the Retail Clerks.28While there was a stipulation that,on or about the time theRespondent opened the disputed departments in stores 84, 106,107, 36, 950,984,986,and 988,theRetailClerksobtained valid and authenticauthorizations for representation from a majority of the employees workingin each of these departments,I find it incredible thatsuch cardmajoritiescould havepreceded recognition in each store.For the employeecomplement of each department consisted of new hires or in some casestransfersfrom the grocerydepartments.And it is clear thata newly hiredemployeecould not beidentified and solicited until after he or she washired. Further I attach no significance to the cards of transferred employeeswhose authorizationswould relate to representationin the grocerydepartmentrather thanin the disputed department.Cf.The CrossettCompany,140 NLRB 667. Moreover,the aforementioned store managersmade no mention in their testimony of receiving a majority of authoriza-tions from the RetailClerksbefore placing the disputed departments underthe RetailClerks'contract. KROGER CO.bakery employees, lunch managers; and a so-called "overrate" for delicatessen employees. The prior contractbetween Respondent and Retail Clerks, effective February2,1969, through September 8, 1971, contains no ratesspecifically attributable to bakery, lunch and delicatessenemployees 27B.A Description of the Layout and Operations oftheDelicatessens Represented Under theMeatCutters' Contract and Description of the So-CalledPrepared Foods Departments and Snackbars inDisputeAn important aspect of the contentions of the Respon-dent and the Retail Clerks that the disputed departmentsdid not accrete to the Meat Cutters unit but rather accretedto the unit of the Retail Clerks, is the argument that thedisputed departments are essentially different from thedelicatessensrepresented under the Meat Cutters' contract.Analysis of this argument necessarily requires an under-standing of the operations and layouts of delicatessens ontheone hand, and prepared foods departments andsnackbars on the other, so that delicatessens can becompared or contrasted, as the case may be, with thedisputed departments.1.DelicatessensThe delicatessens are, as previously noted, all includedunder the coverage of the Meat Cutters' collective-bargain-ing agreementwith Respondent. They are located, as alsonoted,at stores12, 15, 23, 27, 28, 60, and 95.Each of these delicatessens offers for sale lunch meats,cheese,salads,hot and cold sandwiches, hot meats andvegetables,desserts,and prewrapped bread and store-baked pies. Each is equipped with a salad case, steamtable,barbecue oven, scale, slicing machine, fryer, and hot plateor stove.The configuration of the department may consist of oneline of casesor 2 lines of cases at right angles (one is "U"shaped). Five of the departments are located in the back ofthe store and, in at least four of them (at stores 12, 27, 28,and 95), they are next to or very close to the meatdepartment. Two (at stores 15 and 23) are located in thestore lobby whereas (at least in # 15) the meat departmentis inback of the store. At least six of the departments havesigns insidethe store or outside the store (or both) whereonthe legend "delicatessen" appears. Two of the delicatessens(at stores15 and 23) have stand up eating facilities fbrcustomers.Department employees, variously, cut and face rolls ofluncheon meats and cheeses, cook or barbecue meats, cookvegetables, prepare salads and sandwiches, price items,clean their departments, and wait on customers. The headof the department usually orders goods to be sold. In atleast two stores (# 15 and # 12) departmental employeesmay interchange with checkers from the grocery depart-21 I note that it was during the period of this1969-71agreement thatsome five of the seven delicatessens represented by the Meat Cutters wereopened, the other two being opened later.28These findings are based on the credible testimony in this regard ofReagan,Brooks, and Reyna,and photographs of the departments and Resp.371ment and in at least three stores (12, 23, and 27)departmental employees interchange with meat depart-ment employees. In three stores (15, 23 and 27) chickensare cut up or meat ground in the meat department for usein the delicatessen.None of the delicatessens has an ice cream machine,milk machine, malt machine, sandwich grill, or popcornmachine. Only two (15 and 23) have soft drinks and ahotdogmachine. Three (28, 15, and 23) have coffeemachines and cash registers. Only one (95) has a doughnutfrying machine.None of the "delicatessens" has what is known as a full-linebakery, although the department at store 15 wasopened with at least one bakery case, shortly thereafterremoved, and the department at store 95 has a smallbakery case-now with a much reduced line of bakeryproducts although it was more extensive at an earlier time.All of the "delicatessens" offer breads of various types andpies for sale. The breads are displayed, occasionally withprewrapped rolls, on shelves or ledges in front of thedepartment's hot food and salad cases.282.So-called prepared foods departmentsAs previously noted, Respondent denominates as prepar-ed foods departments those departments in dispute atstores 22 and 71 (where Respondent initially recognizedtheMeat Cutters, but later Retail Clerks); also 36, 84, 106,and 107. Each of these disputed departments are, as alsomentioned, now included under the coverage of the RetailClerks' agreement with Respondent.Each of these so-called prepared foods departmentsoffers for sale the same type of fare available at thedelicatessens previously described, that is, lunchmeat,cheese,29 salads, hot and cold sandwiches, hot meats andvegetables, and prewrapped bread and store baked pies. Inaddition, all carry soft drinks and serve coffee, whereasonly some of the delicatessens so provide. As with somedelicatessens, some so-called prepared foods departmentsserve hotdogs.Unlike all delicatessens some so-calledprepared foods departments serve milk, malts, ice cream,popcorn, and soft drinks, for which the appropriatemachinery has been installed. Unlike all delicatessens, allso-calledprepared foods departments have a full-linebakery (sometimes called the Village Bakery).Each of the so-called prepared foods departments, likedelicatessens, is equipped with a salad case, steamtable,barbecue oven, scale, fryer, and hot plate or stove, and(except for the department at store 71) a meat slicingmachine.Unlike some delicatessens all prepared foodsdepartments have cash registers. Neither the delicatessensnor the prepared foods departments have sandwich grills.The configuration of the prepared foods departmentsare-from the customer's side---a straight line of cases ortwo straight lines of cases meeting at right angles at acorner. One has no sign over the department (71); two (106and 107) have signs saying both "Village Bakery" andExh. 31.29Except that store 22 has no lunch meat or cheese,as Brewer andHollandcrediblytestified. I credit Brewer's testimony that an advertisementto the contrarywas an error. 372DECISIONSOF NATIONALLABOR RELATIONS BOARD"Prepared Foods"; one has a sign saying "Food toGo,"along with a "Village Bakery" sign (84); another hassigns saying"Bakery" and "Prepared Foods" and, at store22, there was,at least at one time after its changeover torepresentation by the Retail Clerks,a sign saying "SnackBar."At stores106,107,36,and 22, the disputeddepartment is located in the front of the store or lobby,whereas the meat department is locatedin the back of thestore at each. And at stores 71 and 84, the disputeddepartment is located in the back of the store next to themeat department. At stores 22 and 36 there are standupeating tables for customers.Each of the prepared foodsdepartments unlike delicatessenshas two or three bakerycasesfor the displaying of a full line of bakery productssuch as cakes,buns, rolls,etc. Some also have shelves infront of the department cases where wrapped bread isdisplayed and offered for sale.As with delicatessen employees, prepared foods depart-ment employees variously slice meat and cheese, cook orbarbecuemeat, cook vegetables, prepare salads andsandwiches,price items,clean their departments,and waiton customers.The head of the department usually ordersgoods to be sold. Unlike delicatessen employees the staffsof the prepared foods departments spend significantportions of their time setting up the full-service bakerycases and selling goods therefrom to customers.Preparedfoods department employees may be interchanged withgrocery department employees but have not been inter-changed with meat department employees. This inter-change,at the stores with these departments,ranges fromvery little (store 106) to frequent (stores 71 and 107). Mostof the interchange of prepared foods department employ-ees is "interchange out," at which they perform checking orsackingat the checkout counters in the grocery depart-ment.There is only limited interchange of groceryemployees "into" the prepared foods departments, exceptat store 107 where several employees regularly checked andalso worked in the disputed department during the summerof 1973. In the department at store 22 some meat items areobtained from the meat department for sale in theprepared foods department and at stores 71 and 107, meatsfor the disputed departments are stored in the meatdepartment 303.Theso-called snackbarsRespondent has denominated as "snack bars" thosedisputed departments at stores 950, 984, 986, and 988, asalready noted. Each of the disputed departments at thesestores arenow included under the coverage of the RetailClerks' agreement with Respondent.Thesestores(950, 984, 986, and988) arelarger than theother stores involved herein, are designated "FamilyCenters" by Respondent, and carry extensive lines ofnonfood merchandise such as clothing, hardware, drugs,etc.30These findings are based on the credibletestimony in the regardPipkin,Holland,Blalock,Lette,Day, Adams, Walker, Brewer, andSanchez;Reap.Exh. 31,and various exhibitswhich are blueprints, pictures,or diagrams of the stores or the disputed departments3iThe separate"VillageBakery" at store 950 is serviced by snackbarpersonnel.The so-called snackbars at these stores offer for sale thesame type of foods available at delicatessens such assalads, hot and cold sandwiches, hot meats, vegetables,prewrapped bread, and store-baked pies. Unlike delicates-sens and most prepared foods departments snackbars donot carry sliced lunch meat or cheese. Each of thesesnackbars has soft drinks and coffee whereas only somedelicatessens carry these items. As with some delicatessens,all these snackbars offer hotdogs. Unlike all delicatessensallthese snackbars serve ice cream, milk and malts,popcorn, and soft drinks, for which machinery has beeninstalled.Unlike all delicatessens each of these snackbarshas a full-line bakery. Unlike delicatessens and mostprepared foods departments these snackbars do not havedoughnut frying machines.Each of these snackbars, like delicatessens, is equippedwith a saladcase, steamtable, barbecue oven, scale, fryer,hot plate, or stove. Unlike delicatessens none has a meatslicingmachine. Unlike some delicatessens, all snackbarshave cash registers. Unlike both delicatessens and preparedfoods departments, snackbars are all equipped withsandwich grills.The configuration of the instant snackbars are-from thecustomer's side-a straight line of cases with in-set standupcustomer eating facilities or a line of cases to a corner atwhich the other side of the corner is also an area forcustomer service.At stores 984, 986, and 988, thesnackbars have above them signs or large block lettersindicating the names "Village Bakery" and "Snack Bar."At store 950, the snackbar has on its awning top thedesignation "prepared foods." All four of the instantsnackbars have lobby locations which, at least in stores 984and 986, are widely separated from the meat department.At store 950 the snackbar area is separated from the"Village Bakery" area.The snackbars at stores 984, 986, and 988 each havethree bakery cases wherein cakes, buns, rolls, etc., areoffered for sale. All four of these snackbars have standupeating facilities for customers. At stores 984 and 988 thereare facilities for displaying wrapped loaves of bread infront of the food cases of the department.As with delicatessen employees, snackbar employeesvariously cut meat, cook meats and vegetables, preparesandwiches, set out salads, price items, clean theirdepartment, and wait on customers. Unlike delicatessenemployees, snackbar employees do not slice lunch meats orcheeses.The head of the snackbar department usuallyorders goods to be sold. Unlike delicatessen employees,snackbar employeesspend a significantportion of theirtime setting up the full-service bakery and selling goodstherefrom to customers 31 Sitackbar employees haveworked as sackers and checkers in the grocery department.At store 984 the butchers have cut chickens for thesnackbar and at store 988 the meat department hassupplied meat for snackbar sandwiches.3232These findings are based on the credible testimony in this regard ofDillinger,Tallman, Ovalie, Reyna, Crowder, Townes, and Brewer; thestipulation that other store managers would testify as did Dellinger andTownes; various photographs and drawings of these "snack bars" and Resp.Exh. 31. KROGER CO.4.The snackbar at store 974While not directly involved in this proceeding the snackbar at store 974 is nonetheless relevant to the proceedingbecause it is not in dispute and has been represented underRetail Clerks' contract with Respondent almost from thetime this snackbar opened in 1971, as previously found.This snackbar is equipped with a salad case, steamtable,barbecue oven,scale,fryer and hot plate or stove and asandwich grill. It offers for sale ice cream, milk, malts, softice drinks,and popcorn, for which appropriatemachineshave been installed. It serves soft drinks and coffee and hasa hotdog machine and cash register. It is located in thestore lobby and has standup eating tables for customers. Itdoes not serve lunch meats or cheeses. It does offerprewrapped bread and store baked pies for sale 33Basedprimarily on the equipment installed and onRespondent's Exhibit 31, I conclude that employees of thissnackbar cook meats and vegetables, barbecue meats,make or sell sandwiches,salads and desserts,and wait oncustomers.5.The prepared foods department at store 141Another operation not directly involved in this proceed-ing is theprepared foods department at store 141. Thisdepartment, which was opened on August 29, 1972, isrepresentedby the Retail Clerks and is one of thedepartments for which Brewer, merchandising representa-tive in charge of "delicatessens, prepared foods, snackbarsand Village Bakeries," is responsible. It is located in BatonRouge,Louisiana.34The instant department at store 141 offers for salecheese, salad, fried chicken, barbecued meat, sandwichescontaining sliced ham and salami,bread,cooked vegeta-bles, pastries,pies,cakes,and doughnuts,that is, itemssimilar to both delicatessens and other prepared foodsdepartments, although a fairly complete bakery line unlikedelicatessens.35In view of the items offered for sale I further concludethisdepartment has a salad case, fryer, barbecue oven,bakery case, and a hot plate or stove.C.Respondent's SupervisoryHierarchyUnder Respondent's vice president, Robert G. Evering-ham, Respondent's operations are organized for purposesof administration under Andy Anderson, director of retailmerchandising, Chuck Buckley, director of retail opera-tions, and Garry Tull, director of family centers.Reporting to Anderson are a grocery merchandiser,producemerchandiser,meatmerchandiser,H & Dmerchandiser, and a softgoods merchandiser (five separateindividuals).The meat merchandiser is Ray Ecabert towhom four buyers or merchandising representative report.One of these four is (Carey) Lee Brewer, merchandisingrepresentative in charge of "delicatessen, prepared foods,snack bars and Village Bakeries."33These findings are based on Resp.Exh. 31.34While this location is outside the geographical jurisdiction of MeatCutters, it is, according to the credible testimony of Hoagland,located in aState where Meat Cutters' sister local, No. 327, headquartered in NewOrleans,has geographical jurisdiction.373Brewer is in charge of sales planning and selling in thoseareas of which he is in charge.He developes sales plansfrom which advertising circulars (flyers) are prepared andpassed out to customers.As a general proposition he is not in charge of thepersonnel serving in the area under his merchandisingjurisdiction.However, he has, as he admitted, recommend-ed the transfers of employees to their departments.Consistentwith this admission and with the credibletestimony of Pipkin in this regard I conclude that StoreManagerWatson, after speaking to Brewer, promotedPipkin to department manager at store 22 in May 1972.Brewer also played a part, as Brooks testified, in obtainingBrooks' rehire at store 71 in April 1972. Brewer has alsoestablished a training program about which more will besaid hereinafter.Under Buckley, director of retail operations, and Tull,director of family centers,are zone managerswho eachsupervise 6 to 12 of Respondent's stores. At each storethere is a manager and comanager who hire, discharge, anddirect employees, and approve the scheduling of theirwork.Storemanagers and comanagers superviseemploy-ees in alldepartments of the store including the meatdepartment, delicatessen, prepared foods department, orsnackbar, grocery department, and nonfoods department.Zone managers have also hired meat department employ-ees.36D.Background Characteristics, and Training ofEmployees of Delicatessens, Prepared FoodsDepartments and Snackbars-How they Comparewith Grocery Employees, on the One Hand andMeat Department Employees on the OtherEmployeesof delicatessens,prepared foods departments,and snackbars are hired on the basis of a neat appearanceand pleasant personality among other qualifications.Their training, as of the time of the hearing, consisted ofa written program established by Brewer, the merchandis-ing representative, who oversees the business operations ofthese departments. The program required 6 weeks trainingfor a department head, 3 weeks for a full-time employee,and 2 weeks for a part-time employee. Some of thefunctions of these employees require training not normallypossessed by a grocery department employee or meatdepartment employee,e.g., trainingin the operation of adoughnut machine which requires about a week's practicebefore efficiency is achieved. Consequently much of theinterchange shown of grocery employees temporarilyworking in delicatessens, snackbars, and prepared foodsdepartments was for the purpose of waiting on customersrather than the operation of the equipment in the instantdepartments.In the meat department, on the other hand, there is atraining program normally consisting of 2 years before anapprenticemeatcutter can obtain journeyman status.While a meat weigher and wrapper does not have a35These findings are based on stipulations of the parties,the credibletestimony of Brewer, and on G. C. Exh. 20.36These findings are based on the credible testimony in this regard ofvarious employees, e.g., Pipkin,Holland, Blalock,Tallman,the storemanagers,and also Resp.Exh. 27. 374DECISIONSOF NATIONALLABOR RELATIONS BOARDtraining program as such, personnel in these classificationsdo not reach their highest pay until after 2 years' serviceand witnessess for Respondent and the Meat Cutters37agreed that it takes 2 years for an employee to become afully qualified weigher and wrapper.The only position in the grocery department for whichsignificantevidencewas offered in connection withtraining requirements was that of checker. It takes a periodof 2 or 3 days before a checker becomes proficient.The turnover of employees in the delicatessens, preparedfoods departments, and snackbars is much higher than thatofmeat department employees but lower than that ofgrocery department employees. Thus, for the first 6 monthsof 1973 the turnover rate for employees of delicatessens,snackbars, and prepared foods departments was 34.8percent; for employees of the meat department during thesame period it was 18.2 percent, and for grocery employeeswithin this time frame it was 43.3 percent.The number of full-time employees in each of theseemployee groupings also varied during the first 6 monthsof 1973 at least at the stores in dispute in this proceeding(22, 71, 107, 36, 106, 87, 950, 984, 986, and 988). Thus, inthat period, 40 percent of the prepared foods departmentand snackbar employees were full time whereas 81 percentof the meat department employees were full time. Whileprior employment in similar work was not shown to be amandatory prerequisite for employment by Respondent asa delicatessen, prepared foods department, or snackbaremployee, some 32 employees of the prepared foodsdepartment and snackbars in dispute showed priorexperience on their employment applications in suchrelated jobs as delicatessen employee; cook; fountain,counter, snackbar, kitchen, or bakery sales or serviceemployee; or waitress. These 32 applications represented alittle less than half of the 68 employment applicationsintroduced by Respondent for the approximate 71 employ-ees of these disputed departments at the time of hearing.38E.Area Pattern of Collective Bargaining forEmployees Engaged in Similar OperationsMeat Cutters represents the delicatessen employees ofJamail's, an independent store in the Houston area. MeatCutters previously represented delicatessen employees ofSacco'sNo. 1, since sold out to Rice Food Markets.Although part of the former Sacco (now Rice) delicatessenoperationhas been discontinued,Meat Cutters stillrepresents employees handling the remaining delicatessenitems.Meat Cutters also represent the delicatessen employeesof Safeway, a chain store, at those 10 to 12 Safeway storesin the area which have delicatessens. In these Safewaystores the delicatessens offer prepared cooked foods,breads, and normal delicatessen items. The delicatessen37Reyna and Barker.3HThe foregoing findings are based on the credible testimony of Brewerand the store managers and several exhibits offered by Respondent intoevidence.39These findings are based on the credible testimony of Hoagland in thisregard which is not essentially disputed by Wooster.40Wooster credibly so testified.departments at Safeway are next to or in the vicinity of themeat department at those stores 39 These departments donot have a place to eat nor do they have a bakery. TheRetailClerks'NLRB certification covering Safewayspecifically excludes delicatessen employees 40Employees of delicatessen-type operations at Weingar-ten's a large retail food chain also in the Houston area, arerepresented by the Retail Clerks, except for one employeewho services a delicatessen case next to a meat departmentin one Weingarten's store. This employee is represented bytheMeat Cutters. The delicatessen-type operations at allotherWeingarten's stores, whose employees are represent-ed by the Retail Clerks, work in departments variouslyknown as "lobby," "lunch," or "smokehouse." Thesedepartments are physically separated from the meatdepartments at these stores. These departments variouslyserve or handle hot foods, cheeses, salads, sandwiches, andother lunch items and delicatessen delicacies, and, in the"smokehouses," bakery items as well. A number of thesedepartments have sitdown eating facilities.Retail Clerks also represents a similar department at aLewis & Coker store in Freeport, Texas.41F.Pattern of Collective Bargaining for SimilarOperations of the Kroger Company Outside of theHouston DivisionThe Kroger Company operates, or has operated, grocerystores in a number of areas outside of the States of Texasand Louisiana. These areas include, or have included,Cleveland, Ohio, Chicago, Illinois, and areas in the StatesofMichigan, Indiana,Virginia,North Carolina, andTennessee. In some of these locations the Company,following what it understood to be the Meany compro-mise,42 has accorded recognition to Meat Cutters' sisterlocals for delicatessen operations physically contiguous tomeat departments but granted such recognition to sisterlocals of Retail Clerks where the delicatessens departmentsare physically separated from the meat departments. Inother locations, Kroger has, in effect, divided the delicates-sen jurisdiction of locals of the Retail Clerks, on the onehand, and locals of the Meat Cutters on the other bysplitting its recognition of these labor organizations indelicatessens down the middle, that is, having members ofbothRetailClerks andMeat Cutters operating itsdelicatessen department on a "one for one" basis, viz, oneMeat Cutters member for one Retail Clerks member ineach department. The instant delicatessens offer bakedproducts, sliced ham, luncheon meats, salads, and barbe-cued meats.43Concluding FindingsAs I have found, the Meat Cutters continued to berecognized as the bargaining representative of the delica-tessensat stores 15, 23, 12, 27, 28, 60, and 95 at the time of41Thesefindingsas toWeingarten's and Lewis& Coker are based on thecredible testimony of Woosterand variouspictorialexhibitsand drawingsplacedinto evidenceby theRetailClerks.42Apparentlyreferring to some arrangementdeveloped by GeorgeMeany,the presidentof AFL-CIO.43Thesefindings are based on thecredibletestimony of Bedell in thisregard. KROGER CO.375the hearing.While conceding this fact at the hearing onSeptember 24, 1973-after theMeat Cutters latest(1973-75)agreementhad gone into effect-Respondent'scounsel,aspreviouslymentioned,statedthatRe-spondent does not concede that these delicatessens areappropriatelya part of the Meat Cutters unit. Respondent'scounsel stated that, while Respondent agreed to be boundby the original award by arbitrator Britton of the instantdepartmentsat stores15 and 23 to the Meat Cutters andalthoughRespondent thereafter recognized theMeatCutters inthe delicatessensat the remaining five storesabove,Respondent did not agree with the arbitrator'sdecision,which had concluded that thesedelicatessenswere an accretion to the Meat Cutters unit. Respondent'scounsel assertedthat this award did not deprive the Boardof jurisdiction to determine the unit placement of employ-ees at all sevenof these delicatessens and that I shoulddetermine their unit placement in this Decision. As alsoalready noted, Retail Clerks official,Wooster, likewiseexpressed his disagreement with the arbitrator's awardlater in the proceeding.Iconclude that the instantdelicatessensare properly apart of the Meat Cutters unit. For the Board is unwilling todisturb an established bargaining relationshipunless it isrepugnant to the Act.44 There is no showing that inclusionof delicatessens,which, as here, offer for sale hot and coldmeats,vegetables, and salads in a meat department unit isrepugnant to the Act. Indeed such an inclusion accordswith Board precedent.45 Moreover, Bedell, Respondent'svice president of Labor Relations, admitted that MeatCutters has not only claimedbut hasjurisdiction over theinstant delicatessens.46And Wooster, for Retail Clerksadmitted in his full testimony that he has not demandedrecognitionfor these employees although he disagrees thatthey should be represented by the Meat Cutters 47Moving on from the delicatessens to the prepared foodsdepartments and the snackbars, the General Counselwould have proved that Respondent's recognition of theRetail Clerks in the prepared foods departments at stores22, 71, 107, 36, 106, and 84, and the snackbars at stores950, 984, and 986 and 988, violated Section 8(a)(1), (2), and(5) of the Act, if these disputed departments were anaccretion to the Meat Cutters' multistore meat departmentunit. Under this theory, if the accretion to the Meat Cuttersunit had occurred, Respondent's recognition of the RetailClerks to represent the instant employees is an unlawfulrefusal to bargain with the Meat Cutters and also unlawfulassistanceto the Clerks48 If, on the other hand, the44Fraser & Johnston Company189 NLRB 142,151, and cases citedtherein, enfd.as modified469 F.2d 1259 (C.A. 9, 1972).45PrimroseSuper Market of Maiden, Inc.,178 NLRB 566, 569.48Bedell's testimony in transcript.47 It is, of course,truethat the Boarddoes not defer to arbitrators onmatters involving questions of accretion.Beacon PhotoService Inc.,163NLRB 706. Here,however, thearbitrator's decisionhas been overtaken bysubsequent events, specificallythe voluntaryacceptance of all parties of hisdecision and Respondent's voluntaryrecognitionof theMeatCutters for allseven of these delicatessens without said recognitionbeing disputed by theRetail Clerks.Thus, evenifthe arbitrator'saccretion finding was incorrect, thesubsequentvoluntaryrecognition-withthe acquiescence of the RetailClerks-of ofthe MeatCutters asthe representative of these employees as apart of the Meat Cutters'multistoremeat department unit moots thequestion.For the resulting unit,i.e.,a multistore meat department unitdisputed departments have rather accreted to the RetailClerks'multistore unit,Respondent's recognition of theRetailClerks is lawful, does not constitute an unlawfulrefusal to bargain with the Meat Cutters and is notunlawful assistance to the Clerks.As will appear, I find that the instant departments arenot an accretion to the Meat Cutters' unit. I further findthat these departments are not an accretion to the RetailClerks' unit. Based on these findings and certain otherfindings to be made,infra,the allegations of the complaintthatRespondent has refused to bargain with the MeatCutters in violation of Section 8(a)(1) and (5) will fail; butthe further allegations of unlawfulassistanceto the RetailClerks will require a separate discussion.Having determined that the delicatessens at stores 15, 23,12, 27, 28, 60, and 95 are properly a part of theexistingmultistore meat department unit represented by the MeatCutters, it becomes necessary, in analyzing the accretioncontentions of the General Counsel and the ChargingParty, to determine whether thedelicatessens,which theMeat Cutters already represent, are essentially the same as,or different from, the prepared foods departments andsnackbars for which the Meat Cutters seek a bargainingorder in this proceeding.Certain differences between delicatessens, on the onehand, and prepared foods departments and snackbars onthe other-as well as variations among all three-havepreviously been outlined in this Decision. These differ-ences relate to some distinctions in the goods offered forsale and details as to the service provided or the physicallayout of these departments.However, in my judgment the only significant distinctionbetween the disputed prepared foods departments and thedisputed snackbars as a group, on the one hand, anddelicatessens, on the other, lies in the fact that the disputeddepartments, unlike the delicatessens, have full servicebakeries. Otherwise as should be evident from my findings,supra,delicatessens,prepared foods departments, andsnackbars are store outlets which provide hot or coldvegetables,meats,salads, and sandwiches to be eaten onthe premises, to be carried out, or both, and all of thesedepartments have, as their basic equipment, stoves, notplates, barbecue ovens, cold cases, hot cases, etc., on whichthese foods are prepared or offered for sale. This meansthat,except for the full-service bakery, the disputeddepartments are substantially similar to the delicatessens.49To the extent that the disputed departments have full-linebakeries they are also substantially similar to the setup ofincludingdelicatessenemployees of the typeinvolved herein, is anappropriateunit, as I havefound, and, inviewof bargaininghistory in anappropriateunit, the Board'snormalpolicy is not to disturb such abargaining relationship,as I have also noted.Cf.InternationalTelephone &Telegraph Corporation,159 NLRB 1757,enfd. as modified382 F.2d 366(C.A. 3, 1967),cert. denied 389 U.S. 1039 (1968), in which the Boardrefusedto upset a collective-bargaining unit where the Board's certification wasinvalid but the unit was otherwise appropriate and there had beena historyof bargaining in that unit subsequent to the Board's certification.48 See, e.g., R. L.Sweet Lumber Company,207 NLRB No. 98.49The separate denominations of the departmentshaveno significanceinmy opinion.Thus,the heads of some of the disputeddepartments havebeenknown as "head deli clerks";the preparedfoods departmentsat stores22 and 71 wereformerly called"delicatessens"; the prepared foodsdepartments at store22 hasalso been called a "snack bar"; "preparedfoods"flyers are used in the delicatessensand the disputed departments,and Brewer's secretaryrefers tohim asthe directorof "Deli" operations. 376DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe "Country Cupboard" which is a self-service operationin each store where a similar line of bakery products isstocked by employees represented by the Retail Clerks.50Thus, the disputed departments bear an essential similarityto delicatessens with a significant difference;i.e., the full-line bakeries, which makes the disputed departments, inpart,much like the self-service bakeries which are servicedby employees of the grocery department represented by theRetail Clerks.Inreachingtheconclusion that-except for ithefull-linebakeries-there-'isno substantial +differencebetween "delicatessens" and the disputed departments, Iam not unmindful of the credible testimony of Brewer thatwhen he took over as merchandising representative ofRespondent's "delicatessens, prepared foods departments,snack bars and Village Bakeries," about January 1, 1972,he was chargedby his superiors, Tull and Ecabert, with theresponsibility to studymarket trends in this type ofoperation and develope a "new concept" for Respondent,that he has made such a study and that he has assiduouslyimplemented this "new concept." Thus, although the"Village Bakery" (full-line bakery) addition had alreadybeen decided upon by his superiors, Brewer, on his own,has seen to it that ice cream machines,milk machines, maltmachines, ice machines, soft drink machines, sandwichgrills,doughnutmachines, popcorn machines, hotdogmachines, and coffee machines have been installed invarious prepared foods departments or snackbars duringhis tenure.However, the "new concept" has, in my judgment, notchanged the essential food service activity of thesedepartments but has merely supplemented the various foodor drink items offered for sale.51 Moreover, some of theaforementioned machines have been added to the delica-tessens andBrewer frankly conceded that the size of thestore, location of the department in the store, and publicdemand have been limiting factors in his implementationof the "new concept." For example, lunch meat and cheesehave been removed from store 22's delicatessen. Otherwisesome items,such as sandwiches, have been added todelicatessen operations as well as the others.52 From theforegoing, I conclude that the "new concept" appliesequally todelicatessens,prepared foods departments, andsnackbars to the extent the department's fare maysuccessfully be augmented or its size and location permitfurther improvements.In evaluating the accretion contentions of the GeneralCounsel and the Charging Party, I have also considered, aswill appear,infra,the past history of bargaining and thelanguage of recent collective-bargaining agreements be-tween the Meat Cutters and Respondent.Respondent's history of operations during the 1950'sindicates, as arbitrator Britton found, that before and afterthe certificationof the Retail Clerks in the grocerydepartment unit, such delicatessens were handled andstocked by meat department employees represented by theMeat Cutters.As to Respondent's collective-bargaining agreementswithMeat Cutters, all such agreements from 1968 to thepresent have stated that the Meat Cutters have "work andcollectivebargaining jurisdiction over the Employer'sdelicatessen operations."In evaluating the position of the General Counsel andtheMeat Cutters, I have also considered the duties of theemployees in the disputed departments in comparison tothe functions of meat department employees. In thedelicatessens and the disputed departments, the employees,likemeat department employees, cut and handle meats.And employeesofdelicatessensand prepared foodsdepartments cut and wrap luncheon meats.In evaluating the accretion contentions of the Respon-dent and the Retail Clerks, I have likewise given considera-tion to the nature of the work of, and the goods handledby, the employees in the disputed department, present andpast bargaining history, and current contract coverage.With respect to the nature of the employees in thedisputed departments and the goods which they handle, itis clear that the employees of prepared foods departmentsand snackbars provide face-to-face service to customersmuch in the same fashion as do checkers, drugclerks, andcourtesy booth employees all of whom are represented bythe Retail Clerks in the grocery department unit for whichithas been certified by the Board. The full-line bakerygoods which are offeredfor sale inthe disputed depart-ments are very similar to the bakery goods offered for salein the "Country Cupboard" bakery whichis a self-serviceoperation stocked by employees represented by the RetailClerks, a fact already noted. The grocery department, likethe disputed departments, also offers for sale pies, dinners,salads, vegetables, cheeses, spreads, canned drinks, pud-dings, and tacos, although many of the items (pies, dinners,puddings, and vegetables) are sold as packaged or frozenitems in the grocery department, whereas they are soldcooked and ready to eat in the disputed departments. Allof the employees who stock the shelves in the grocerydepartment, where these items are offered for sale, arerepresented by the Retail Clerks.With regard to the currentbargaininghistory, theemployees of the snackbar at store 974 and the preparedfoods department at store 141, both of which are in theHouston division, are now, and have been, represented bythe Retail Clerks and are not in issue in these proceedings.I find that there is noessentialdifference (except for thelack of a full-service bakery in the department at store 974)between the instant departments at these two stores andthe delicatessens, prepared foods departments, and snack-bars generally. All are departments in which hot and coldfood is offered for sale to be eaten on the premises or to betaken out and some bakery items are likewise offered forsale.As to the collective-bargaining agreement now in effect50While it is true that delicatessens and the disputed departments alsofindings based on the credible testimony of Brewer in this regard and Resp.sell prewrapped breads and store baked pies,these sales arede minimissinceExhibit 36.they represent only 2 percent of the sales volume of delicatessens, prepared51Even Wooster,the executive officer of Retail Clerks,referred to cokes,foods departments,and snackbars.Bakery products,on the other hand,coffee, and popcorn as "like junk items."account for 34 percent of the sales volume of all three groups.Imake these52Brewer testified that delicatessens have sandwiches "now." KROGER CO.(1971-74)between Respondentand the Retail Clerks, thiscontract clearly specifies pay rates for "lunch" employees,booth and bakery employees, lunch manager and an "overrate"for delicatessen employees.Insofar as the past history of bargaining is concerned,the cafeterias, lunch and soda departments, and bakerydepartments, which were operated by Respondent in the1950's up to the very early 1960's and whose employeeswere represented by the Retail Clerks, were highly similarto the disputed departments in that they offered hot andcold prepared food or drinks for sale to be eaten on or offthe premisesand offered bakery products for sale.The pattern of bargaining for Respondent's competitorsin the Houston area and for Respondent's stores in theEast and North is a mixed one as heretofore described.Administrative control of the employees in the disputeddepartments is likewise mixed.Generalmerchandisingpolicy for the disputed departments is established byRespondent'smeatmerchandising heirarchy, throughBrewer,whereasday-to-daysupervision of these employeesand control over their hours, hiring, and firing is vested instoremanagers who also have the same control overemployees of both the meat and grocery departments.In sum, in evaluating the accretion contentions for bothsides, I have considered Respondent's recent history ofcollectivebargainingforemployees of Respondent'sdelicatessens,prepared foods departments, and snackbars;the duties of the employees engaged in these operations;Respondent's administrative structure; the language ofRespondent'scollective-bargaining agreements;Respon-dent's history of bargaining in the 1950's; Respondent'spattern ofbargaining elsewherein the United States and itscompetitors' local pattern of bargaining. I have alsoconsidered the nature of the disputed departments them-53A factorunderlying the Board's refusal to find accretion inSunsetHouse,167 NLRB870, enfd415 F.2d 545 (C.A. 9);Melbet Jewelry Co. Inc.,et al.,180 NLRB 107;Pix Manufacturing Company,181 NLRB 88.54For inclusion of such employees in a meat department unit, see, e.g.,PrimroseSuperMarket of Malden, Inc.,178 NLRB 566. Forinclusion ofsuch employees in a unitof grocerydepartmentemployeessee, e.g,Seaway3771selves and I have concluded that-except for the full line,bakeries in the disputed departments-the latter depart-ments are essentially like the delicatessens. Insofar as thefull line bakeries are concerned, that aspect of the disputeddepartments is essentially like the "Country Cupboard"serviced by employees represented by the Retail Clerks inthegrocery unit, and like the bakeries operated byRespondent in the 1950's. Delicatessens and the disputeddepartments are also similar to the Respondent's earliercafeterias and lunch and soda departments.From all the foregoing it appears that the disputeddepartments could be accreted to either the unit represent-ed by the Retail Clerks or the unit represented by the MeatCutters.But a finding that a group of employees is an accretionto any existing collective-bargaining unit is a finding whichmust be approached with a considerable measure ofcaution. For such a finding necessarily forecloses the rightsof the employees in the "would be" accreted group tofreely select their own collective-bargaining represetita-tive 53 And, indeed, in cases such as the present one, theapplication of the accretion doctrine to the Meat Cuttersunit would preclude the choice of an equally appropriateunit and vice versa. That is, a unit of meat departmentemployees including the employees of the disputeddepartments is equally as appropriate as a unit of groceryemployees including the employees in the disputeddepartments.54In view of the foregoing and in all the circumstances ofthiscase it seems to me proper that the disputeddepartments should not be found to be an accretion toeither the multistore unit of grocery employees representedby the Retail Clerks or the multistore unit of meatdepartment employees represented by the Meat Cutters.55Food Town, Inc.,171NLRB 729. Forthe possible inclusion of suchemployees in either unit(based on a self-determination election) seeKrogerCompany,AtlantaDivision,202NLRB 835. CompareFood EmployersCouncil, Inc.,163 NLRB426, enfd399 F.2d 501 (C.A.9, 1968).55 SeeSpartansIndustries, Inc,169 NLRB309, enfd,406 F.2d 1002(C.A. 5, 1969);SpartansIndustries, Inc,173 NLRB 1219. 378DECISIONSOF NATIONALLABOR RELATIONS BOARDI so hold 56 here.57In concluding that the disputed departments are not anaccretionto the Retail Clerks unit, I have rejected thecontentionsof the Respondent and the Retail Clerks thatthe interchangebetween the grocery department employ-ees and theemployees in the disputed departments requiresa contraryconclusionand I have done so far for severalreasons. Suchinterchange was minimal in some stores (e.g.,106) or frequently occurred in emergency situations. Thedetermination to interchange employees was a matterwithin the discretion of store management,58 wasbased on"union lines"as the managersunderstood them59 or waslimited toemployees in the grocery department because ofthe higher cost of interchanging meat department employ-ees with employees of the disputed departments 60 Furtherthe degree of this interchange increased after the advent ofthe present proceeding.6' Also, as I have found, so-calleddelicatessenemployees who perform essentially the sameduties asthe employees of the disputed departments, haveinterchangedwith both meat department employees andgrocery department employees, thus demonstrating thatinterchange involving either the meat department or thegrocery department with employees of a department likethe disputed departments is practicable. Finally, it wasshown that the great bulk of interchange into the disputeddepartments was to performsimple sellingtasks (ratherthan any of the work for which training is required in thedisputed departments) and the interchange of employeesfrom the disputed departments into the grocery depart-ment was for sacker work and only included checking ifthe employee had previously been trained in that func-tion 82My finding that no accretion has occurred does not, ofcourse, dispose of the majority card showing, alreadyfound,of the Meat Cutters in the prepared foodsdepartments at stores 22 and 71. If these card showingswere valid, then the disputed departments at these twostores became a part of the Meat Cutters unit by lawfulrecognition, albeit not by accretion. I will consider thevalidity of these card showings later in this decision.Suffice it to say, however, at this point that I shall find suchshowings invalid and, having found no accretion of thedisputed departments to the Meat Cutters unit, I shallrecommend that the 8(a)(5) allegationsof the complaint bedismissed.There remains for consideration the 8(a)(2) allegations ofthe complaint wherein the General Counsel has allegedthat Respondent has unlawfullyassistedthe Retail Clerksin granting that union recognition for the employees of thedisputed prepared foods departments and snackbars. Forreasonswhich will appear,infra,I shall uphold theseallegations of the complaint.Had the Respondent and Retail Clerks established thatthedisputed departmentswere an accretion to themultistore unit represented by the Retail Clerks, suchwould have been a defense to the 8(a)(2) allegation of the56InternationalPaper Company,143 NLRB 1192.In not finding an accretion to either unit, I have disregarded certainpetitions of employees in the disputed departments that they would preferrepresentation by the Meat Cutters.For such statements in my judgmenthave no relevance to an accretion issue which is really a question,resolvedby operation of law,as to whether a certain unit includes or does notinclude employees performing certain work,as the cases cited,supra,demonstrate.Further, in finding that the disputed departments have not accreted totheRetailClerksunit,Ihaveconsideredbut rejectedthe contentionsadvanced in the briefs of the Respondent and the Retail Clerks that afinding of accretion to that unit is required by the fact that the unit in whichthe Board certified the Retail Clerks in 1956 included employees working inrestaurants and lunch and soda departments(which, as I have found, werehighly similar to the departments here in dispute)as well as employeesworking in bakeries which are similar to one aspect of the disputeddepartments.To begin with,since the Meat Cutters were recognized by Respon-dent-before and after the Retail Clerks'certification-to operate self-service delicatessens,in Respondent's stores(which delicatessens also bearsome resemblance to the departments disputed herein)the certificationcould not dispose of the question.But even if this fact did not exist in thiscase,Iwould reach the same conclusion.For the instant certification,like the arbitrator'sdecision,discussed,supra,has been overtaken by subsequent events.That is,the restaurants,lunch and soda departments,and bakeries which were operated byRespondent in 1956 were phased out by Respondent by the early 1960's.And, since 1971,Respondent and the Meat Cutters have a bargaininghistory in which the Meat Cutters have been voluntarily recognized torepresent employees of all the delicatessens-with the acquiescence of theRetail Clerks-even even though these delicatessens are similar to the oldlunch and soda departments formerly operated by Respondent.Stated another way, the bargaining history since1971 may beviewed asbeing in derogation of the certification.But the fact that a bargaininghistoryhas been in derogation of a certificationhas notgivencause to theBoard to reject that bargaining history.Thus, where a petition has been filedto decertify a union in the same unit in which that union was originallycertified,the Board has dismissed the petition on the ground that the unit inwhich the unionwas recognizedat the time the decertification petition wasfiled had been changed from the unitin which theunion was originallycertified-the the change having resulted froma voluntarybargaininghistory afterthe certification duringwhich thecertification was essentiallyabandoned.See, e.g.,GeneralMotors Corporation,151NLRB 156; Gould-NationalBatteries,Inc.,150 NLRB418. Here, if the bargaininghistory forthe delicatessensmay beviewed as being in derogation of the RetailClerks'certification,ithas beena voluntary history inwhich the RetailClerks haveacquiescedby not disputingrecognition of theMeat Cuttersin the last fivedelicatessens whentheywere opened-a failure admittedby Wooster-aswell as by the RetailClerks'failure to dispute, in a Board proceeding, thearbitrator's award of the first two delicatessens to the MeatCutters and theRespondent's later granting of recognition based on that award.Further indicating that the bargaining here has been in derogation of thecertification is the fact that the certified unit of the RetailClerksexcludeddepartment heads whereas the latter are now includedunder the currentagreement between Respondent and the RetailClerks.See Joint Exh. 7.The uncertain relevance of the certification to the question and thesubsequent bargaininghistory for thedelicatessens,acquiescedin by theRetailClerks,distinguish this case from cases citedby Respondent and theRetailClerksin their briefs.57Even,if I were persuaded-which I am not-by the argument of theCharging Partyin its briefthat thearbitration awardof ArbitratorBrittonrequires a finding of accretion to the MeatCutters unit,Inote that suchaward dealtonly with the delicatessens at stores15 and 23.Beacon PhotoService, Inc.,163 NLRB 706. Moreover,the limitationof this prior award tothese two storeswas impliedlyconcededby MeatCutters in its attempt,previouslyrecounted,to seek a separate arbitrationover the question ofrepresentation in stores22 and 71.58 See, e.g., the credible testimony of Store Manager Sanchez in thisregard.59 See,e.g., the credible testimony of Store ManagersAdams and Day inthis matter.60 See the credible testimony of Sanchez in this regard.81 See, e.g., the credible testimony of Pipkin in this regard.62Hence,if a Board election ultimately ensues from these proceedings,the unit placement of employees who regularlyworkin thedisputeddepartments and thegrocerydepartmentsmay beresolvedin accordancewith principles enunciatedby the BoardinBereaPublishing Company,140NLRB 516. KROGER CO.379complaint. For, if such departments were an accretion tothe Retail Clerks unit, it would follow that Respondent'srecognition of the Retail Clerks was lawful. However, sinceIhave already found that the disputed departments werenot an accretion to the Retail Clerks unit, this defense doesnot obtain herein.In stores107, 36, 106, and 84, I find that Respondent'simmediate extension of the coverage of the Retail Clerkscontract to include the employees of the prepared foodsdepartments at each of these stores when the instantdepartments were opened was, and is, unlawful assistanceto the Retail Clerks in violation of Section 8(a)(2) and (1)of the Act.In stores950, 984, 986, and 988, I also find thatRespondent's immediate extension of the coverage of theRetailClerks' contract to include the employees of thesnackbars at each of these stores when the instantdepartmentswere opened also was, and is, unlawfulassistanceto the Retail Clerks.The vice in the extension of this contract to cover theemployees in each of the instant disputed departments liesin the fact that each such extension occurred in circum-stanceswhere, as I have found, no such disputeddepartment was an accretion to the Retail Clerks unit andin the further fact that each such extension, as I have alsofound,must have occurred at a time before the RetailClerks had an opportunity to proffer to Respondent ashowing of valid executed union authorization cards froma majority of the employees in the disputed department,63i.e., the extension took place immediately upon the openingof the department.Also in issue here is the Respondent's recognition of theRetailClerks in the disputed departments in stores 22and 71 (after first recognizing the Meat Cutters in thesesametwo disputed departments). I likewise find thatRespondent's recognition of the Retail Clerks to representthe employees of the disputed departments at these twostores was, and continues to be, violative of Section 8(aX2)and (1) of the Act.The vice in Respondent's recognition of the Retail Clerksat these two stores lies in the fact that recognition occurredwhen Respondent was faced with the competing claims ofboth the Meat Cutters and Retail Clerks for the employeesof the disputed departments at these two stores64 and hadbeen presented with union authorization cards in favor oftheMeat Cutters and other union authorization cards fromemployees in the same departments in favor of the RetailClerks 85 In such a situation an employer cannot arrogateto itself the resolution of the representation dispute bydetermining that dispute against one labor organizationbut in favor of another.66Finally, I would reject the authorization cards of Pipkinand Watson (employees of the disputed departments at63 SeeSuper Valu Stores,Inc.,177NLRB 899.Since the authorizationcards of the Retail Clerks,to be invalid,would have to have been solicitedfrom the employees of the disputed departments after imposition of theRetail Clerks'contract,this fact alone raises a question as to whether theexecution of such cards by the employees was an act of free choice.84Novak LoggingCompany,119 NLRB 1573.65Allied Supermarkets, Inc.,169 NLRB 926.88Midwest Piping andSupply Co.Inc., 63 NLRB 1060, 1070.87E.g.,Heck's,Inc.,156 NLRB 760, 767,enfd, as modified386 F.2d 317(C.A. 4, 1967).store 22), which were executed in favor of the Retail Clerkson May 10, 1972, because such cards were executed bythese employees after they were told by Store ManagerWatson, District Manager Forsythe, and Assistant DistrictManagerRobertson, that they would henceforth berepresented by the Retail Clerks. Thus, this statement byhighermanagement officials, coupled with the almostimmediate solicitation by representatives of the RetailClerks of these same employees to join that labororganization, is, in my judgment, tantamount to superviso-ry participation in the solicitation of the authorizationcards.Cards solicited at the behest of supervisors havetraditionallybeen rejected as invalid by the Board.67Therefore, I find that the Retail Clerks at no time hadvalid authorization cards from any of the six employees atstore 22 since these were the only two cards offered and Ihave rejected them.Ihave already rejected the Retail Clerks authorizationcards of two of the five employees in the disputeddepartment at store 71, leaving Retail Clerks with at mosttwo cards in that department.Hence, at no time did the Retail Clerks possess a vaildcard majority from the employees at the disputed depart-ment at either store 22 or store 71. For this reason also,Respondent's application of the Retail Clerks' contract andrecognition of the Retail Clerks in these two departmentsviolated Section 8(a)(2) and (1) of the Act 66Ifurther find that the statements of StoreManagerWatson, District Manager Forsythe, and Assistant DistrictManager Robertson to department employees at store 22inMay 1972, and the statements by Store ManagerBuckley and other management officials to departmentemployees at store 71 (previously referred to) in May 1972,that said employees would in the future be represented bytheRetailClerks also, in the circumstances, violatedSection 8(a)(1) and (2) of the Act 69Having determined to reject the authorization cards ofPipkin and Watson because of constructive participationby management in their solicitation, parity of reasoninglikewise requires me to reject the Meat Cutters' authoriza-tion cards previously executed by what would otherwise bea majority of the employees at the newly opened disputeddepartments at these same two stores. For, as I have found,Store Manager Watson at 22, and Store Manager Buckleyat 71, told employees when they were hired, that theywould be "under the Meat Cutter's contract." I concludethat these statements by management unduly influencedtheemployees' subsequent execution of authorizationcards for Meat Cutters, so I likewise reject the authoriza-tions of the Meat Cutters in the disputed departments atthese two stores.70In brief, thisis a casein which the determination of thecollective-bargaining representative of the disputed depart-68International Ladies' GarmentWorkers'Union,AFL-CIO [Bernhard-Altmann TexasCorp.J v. N.L.RB.366 U.S. 731 (1961).69 SeeSheraton-Kauai Corporation,177 NLRB 25, enfd, 429 F.2d 1352(C.A. 9, 1970).TOAta minimum-this finding results in the rejection of the cards ofPipkin and Holland leaving the Meat Cutters with a card showing of threeout of six in the disputed department at store 22 in earlyMay 1972-lessthan a majority.At a minimum this finding also results in the rejection ofthe card of Blalock at store 71, leaving the Meat Cutters an authorizationcard showing of two out of five at the store-again less than a majority. I(Continued) 380DECISIONSOF NATIONALLABOR RELATIONS BOARDments and the unit in which these departments shall beincluded is a determination best left to the employeesthemselves in a Board-conducted election.Cf.SpartansIndustries, Inc.,169 NLRB 309, 312.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above,occurringin connection with the operations of Respondent describedin section I, above,have a close,intimate and substantialrelation to trade,traffic and commerce among the severalstates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHavingfound thatRespondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain actiondesigned toeffectuate the policiesof the Act.Since I havefound thatRespondenthas violatedSection8(a)(2)and(1)of the Act by applyingitscollectivebargaining agreementwith the Retail Clerks to thedisputed departments to stores22, 71, 106, 107, 36,84, 950,986, and 988and byrecognizing RetailClerks as thecollective-bargaining representative of the employees in thedisputed departments at these stores,I shall recommendthatRespondentbe ordered to withdraw and withholdrecognitionfromRetailClerks as therepresentative of theemployees in these disputed departmentsand thatRespon-dentbe orderedto cease and desist giving effect to itscollective-bargaining agreement,effectiveSeptember 9,1971, toSeptember7, 1974, or any additionor supplemen-tal thereto,with Retail Clerks as applied to theemployeesin these disputed departments,unless and until RetailClerks shall have been certified as the exclusive representa-tive of the employees in these departments on the basis of aBoard-conducted election.It is the intention of this aspectof theorder that each disputeddepartment be treated as aseparate voting groupinwhich theRetailClerksmustdemonstrateitsmajoritystatus in a Board-conductedelection before Respondentmay accordrecognition to theRetail Clerks in said department. However,nothing in thisrecommendedorder is intendedto requirethatRespondentvary or abandonany wages,hours,or other substantivefeatures of the terms and conditionsof employment of theemployees in these departments as established in theperformance of Respondent'scontractwiththeRetailClerks.71I shall also recommendthatRespondentbe required tocease and desistfrominterferingwith,restraining,orcoercing its employees, in any likeor related manner, inwould,in any event,also reject the card of Sharon Hams for purposes ofcounting the Meat Cutters majority at store 71,since Hams signed her cardat store 23.I further find that, even though the disputed departments at stores 22 and71were not an accretion to the Meat Cutters unit,theMeat Cutters'contract was immediately applied to these departments upon opening of thedepartment.Imake this finding based on the credited testimony of Pipkin,Holland,and Blalock that they were told, when hired by their respectivestoremanagers,that they would be under the "Meat Union"or "MeatCutters"contract,and their further credible testimony thattheywere hiredsaid employees'exerciseof the rights guaranteed them inSection 7 of the Act.Finally,I shall recommendthatRespondentbe requiredto post anappropriatenotice to its employees.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithinthemeaning of Section2(6) and (7) of the Act.2.Meat Cuttersand RetailClerks are both labororganizations within the meaningof the Act.3.By theconduct setforthin sectionIII,above,Respondent has rendered unlawful assistanceand supportto the RetailClerks and therebyhas engaged in, and isengaging in, unfairlaborpractices within the meaning ofSection 8(a)(2) and(1) of the Act.4.By recognizing the RetailClerks, rather than theMeat Cutters,as the collective-bargaining representative ofits employeesat the disputeddepartmentsin stores 22, 71,106, 107, 36, 84,950, 984,986, and 988 and extending thecoverage of itscontractwith the RetailClerks to theinstant employees, Respondenthas not violatedSection8(a)(5) and(1) of the Act.5.The aforesaidunfair labor practices (referred to inConclusion of Law 4,supra)are unfairlabor practicesaffecting commercewithin themeaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDER72Upon the basis of the foregoing findings of fact andconclusions of law,and upon the entire record in this case,itisrecommended that the Respondent Kroger Co.,Houston Division, its officers,agents,successors, andassigns,shall:1.Cease and desist from:(a) Supporting RetailClerksInternational Association,AFL-CIO, Local No. 455, or anyother labor organizationof its employees.(b) Recognizing Retail Clerks International Association,AFL-CIO, LocalNo. 455, as the representative of theemployees of its so-called prepared foods departments orsnackbars at its stores22, 71, 107,36, 106, 84, 950,984, 986,and 988,for the purpose of dealing with the Respondentconcerning grievances, labordisputes, wages,rates, or payor other conditions of employment,unless and until thesaid labor organization shall have demonstrated itsexclusivemajority representative status pursuant to aBoard-conducted election among said employees.(c)Giving effect to the current collective-bargainingagreement between the Respondent and Retail ClerksInternationalAssociation,AFL-CIO, Local No. 455,effective September9, 1971, toSeptember7, 1974, or anyat wage rates, which,I find, correspond with the wage rates for weighers andwrappers set forth in the Meat Cutters'contract in effect in 1972.41SeeSuper Valu Stores,Inc.,177 NLRB 899, 890.72 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. KROGER CO.381extension,renewal or modification thereof,by applyingsuch agreement,extension,renewal or modification to theemployees of the so-called prepared foods departments orsnackbars at its stores22, 71, 106, 36, 107,84, 950,984, 986,and 988;providedhowever,that nothing in this order shallrequire the Respondentto vary orabandon any wage,hour,seniority,or other substantive features of its relationswith said employees which the Respondent has establishedin the performance of this agreement,or to prejudice theassertion by said employees of any rightstheymay havethereunder.(d) In any like or related manner interfering with,restraining,or coercing its employees in the exercise of therights guaranteed in Section7 of the Act.2.Take the following affirmative action designed toeffectuate the policiesof the Act:(a)Withdraw and withhold all recognition from theRetail Clerks International Association,AFL-CIO, LocalNo. 455,as the exclusive bargaining representative of theemployees of its so-called prepared foods departments orsnack bars at stores22, 71, 106, 107, 36,84, 950,984, 986,and 988,for the purpose of dealingwithRespondentconcerning grievances,labor disputes,wages, rates of pay,hours of employment, or other conditions of employmentofsaidemployees unless and until the said labororganization shall have demonstrated its exclusive majorityrepresentativestatuspursuant to a Board-conductedelection among said employees.(b) Post at its instant stores copies of the attached noticemarked "Appendix."73 Copies of such notice, on formsprovided by the Regional Director for Region 23, afterbeing duly signed by the appropriate representative ofRespondent, shall be posted by it at said stores, immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places at saidstores, including all places where notices to employees atsaid stores are customarily posted. Reasonable steps shallbe taken by Respondent to insure that such notices are notaltered, defaced or covered by any other material.(c)Notify the Regional Director for Region 23, inwriting, within 20 days of the receipt of this Order, whatsteps Respondent has taken to comply herewith.IT IS HEREBY FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges unfair laborpractices not found herein.73 In the event that the Board'sOrder is enforced by a Judgment of a"Posted Pursuant to a Judgment of the United StatesCourt of AppealsUnited StatesCourtof Appeals,the words in the notice reading"Posted byEnforcingan Order ofthe National Labor Relations Board."Order of the NationalLaborRelations Board"shall be changed to read